Citation Nr: 0704364	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  06-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for a low back disorder.  

2.	Entitlement to service connection for a right knee 
disorder.  

3.	Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to April 
1947 and had additional service with a reserve unit until 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a video conference hearing at the RO 
before a Member of the Board in January 2007.  At that time, 
the veteran raised the issue of service connection for a 
right ankle disorder.  That issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	A low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	A right knee disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	A right hip disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSIONS OF LAW

1.	A low back disorder was neither incurred in nor aggravated 
by service nor may arthritis of the low back be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.	A right knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the right knee be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

3.	A right hip disorder was neither incurred in nor 
aggravated by service nor may arthritis of the right hip be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006 the veteran was provided with the 
appropriate notifications.  

The veteran, at his hearings on appeal at the RO and before 
the undersigned in January 2007, essentially contends that 
the severe burns that he sustained as a young child, which 
were noted on entry into service in 1945 caused low back, 
right knee, and right hip disabilities due to the strenuous 
activities he was asked to perform while on active duty.  It 
is pointed out that at the time the veteran was separated 
from his period of reserve duty in 1953, it was noted on the 
Certificate of Disability for Discharge that the veteran was 
never fit for duty due to an injury sustained when he was two 
years of age, and that his condition had been aggravated by 
service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative arthritis, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

Review of the records shows that many of the veteran's 
service medical records were involved in the fire at the 
National Personnel Records Center in 1973.  Available records 
include the examination for entry on active duty in 1945 and 
separation from active duty in 1947.  Those examinations show 
that the veteran had extensive burn scars on the right back 
and arm and on the left shoulder.  The entry examination in 
1945 showed mild contractures of the axilla and elbow, with 
no symptoms or disability.  The burn scars were, on 
examination for separation from service in 1947, noted to 
have existed prior to service.  At that time, evaluation 
showed no musculoskeletal defects.  Medical records from the 
veteran's period of reserve service included a Certificate of 
Disability for Discharge dated in June 1953 that showed that 
the veteran's right leg was 3/4 inches shorter than the left 
and generally smaller in diameter.  It was noted that the 
onset of this disease or injury was when the veteran was 2 
years of age and that he should never have been considered 
fit for service.  His condition had existed prior to entering 
into service, but had been aggravated by active service.  It 
was not considered to have been incurred in the line of duty.  

Medical evidence of record subsequent to service incudes 
records of private treatment dating from the mid-1970's.  
These records show treatment for various disorders, including 
degenerative joint and disc disease of the lumbar spine.  The 
veteran was status post surgery for lumbar disc disease.  In 
May 2002, it was noted that the veteran had complaints of 
pain in the left knee and hip as well as pain in the right 
lower extremity.  It was reported for clinical purposes that 
the veteran's right lower extremity was shorter and smaller 
than his right, with atrophy of the calf muscles and had been 
so for many years.  In an April 2006 report, it was noted 
that the veteran had significant upper and lower extremity 
weakness and was status post old right cerebrovascular 
accident, with left-sided weakness, and of left 
cerebrovascular accident.  Review of these medical records 
does not demonstrate that the veteran had a right hip and 
knee disorder that was related to service, either by 
incurrence or aggravation.  Neither was there an opinion that 
his lumbosacral spine disability was so related.  

At his hearing on appeal, the veteran and his son testified 
that the veteran should never have been allowed to enter 
service and that the disabilities that had been caused by a 
childhood burning had caused his low back, right knee and hip 
disabilities.  There is, however, no medical opinion of record 
in support of this contention.  The veteran demonstrated at 
the hearing the area on his back that was burned.  The Board 
appreciates and has carefully considered the candid testimony.  
Nonetheless, it is noted that as lay persons the veteran and 
his son are not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The opinion rendered in the Certificate of 
Disability for Discharge is noted, but is not persuasive 
support for this argument.  The veteran is not shown, in 1953, 
to have had disabilities of the right knee or hip or of the 
low back that were the result of his childhood burn scars.  
The lay statements do not establish the required evidence.  In 
addition, VA adjudicators cannot base their findings on 
uncorroborated medical evidence, but instead must decide 
issues of current diagnosis and etiology on the most probative 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Under these circumstances, due to the lack of 
evidence supporting the veteran's claims for service 
connection, the claims must be denied.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a right hip disorder is denied



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


